I am unable to assent to that portion of the opinion which holds that the notice given to the defendant's agent was a sufficient exercise of plaintiff's right of stoppage in transitu. No doubt such a notice need be couched in no particular form, and very likely it is not necessary to refer in it to the actual or presumed insolvency of the consignee. But it ought at least to have a degree of certainty commensurate with the notice of the right it asserts. "There must be some act on the part of the vendor indicative of his intention to repossess himself of the goods." Brewer, J., in Rucker v. Donovan  Feiferlich,13 Kan. 251, 255. "If the carrier is clearly informed that it is the intention and desire of the vendor to exercise his right of stoppage in transitu, the notice is sufficient."Jones v. Earl, 37 Cal. 630, 632. In Phelps, Stokes Co. v. Comber, L. R. 29 Ch. Div. 813, 822, Cotton, L. J., in holding a document insufficient, states that it is not a "declaration that the vendor intends to retake possession." These quotations show the necessity that the notice shall evince a definite intent on the part of the vendor to assert a claim to the goods. Accordingly, the requirement in the Sales Act is that the vendor desiring to exercise the right otherwise than by obtaining actual possession of the goods may do so by giving "notice of his claim." General Statutes, § 4725. Professor Williston points out that, as the right "is a favor granted to the seller for which he has not bargained, it is obvious that the right given must not impose upon the carrier an unfair burden"; 2 Williston on Sales (2d Ed.) § 541; and to that consideration *Page 350 
may be added the great desirability of certainty in rules governing commercial transactions.
The telegraphic notice in this case was in these words: "Do not deliver to United Plate Glass Corpn car N H eight five four naught eight excepting upon presentation of bill of lading." The letter supplementary to it reads as follows: "I telegraphed this afternoon instructing you not to deliver car N H 85408 to the order of the United Plate Glass Corp. excepting upon presentation by them of the original bill of lading. Will you please see that these instructions are carried out? According to my experience, the bill of lading is required by the Railroad Companies before authorizing delivery, and please consider it a requirement in this case." Here certainly is expressed no clear intention on the part of the vendor to resume dominion over the goods, or to have them withheld because of the actual or presumed insolvency of the consignee. The communications might in all reason be read as simply indicative of the vendor's desire that, for some reason, the surrender of the bill of lading should be made a condition of the delivery of the goods; perhaps because some suspicion as to the buyer's responsibility had been aroused and it wanted time to investigate before deciding whether to exercise its right of stoppage; perhaps because it wished to prevent the consignee from obtaining possession of the goods before it had received payment for them; perhaps because it feared that otherwise some person not entitled to do so might obtain possession of them by falsely representing himself as authorized to act for the consignee; perhaps for some other reason.
The telegram and letter seem to me to be in themselves an insufficient notice of the vendor's claim. The finding of the trial court that the subsequent communication *Page 351 
by the defendant's freight agent to the plaintiff's agent were untrue, and were intended to deceive the plaintiff and so evade responsibility for the loss of the goods, can hardly authorize this court to make the inference of fact that the telegram and letter were understood by the freight agent, before delivery was made, to be an attempt to exercise the right of stoppagein transitu; they indicate that, after the delivery, he believed that he or his subordinates had done something which might entail unpleasant results for themselves or the defendant, but they certainly do not show, at least so far as to preclude reasonable disagreement, that the telegram and letter, when received and acted upon, were understood as a notice of the vendor's claim to that right; that fact, if it was a fact, could only be found by the trial court. In the absence of such an understanding on his part at that time, which might be imputed to the defendant, the freight agent's falsity and attempts to evade responsibility, made after the delivery, cannot constitute even admissions against the defendant, far less establish its liability.Perry v. Haritos, 100 Conn. 476, 124 A. 44.